           Case 1:18-cr-00863-VEC Document 62 Filed 09/13/19 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 09/13/2019
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :         18-CR-863 (VEC)
                                                                :
 ANTONIO DiMARCO and JOAKIM VON                                 :             ORDER
 DITMAR,                                                        :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 13, 2019, the parties appeared for a status conference;

        IT IS HEREBY ORDERED that jury selection and trial are adjourned to December 9,

2019 at 10:00 am. Voir Dire questions and Requests to Charge are due no later than November

15, 2019. A final pretrial conference is scheduled for November 26, 2019 at 2:00 pm.

        IT IS FURTHER ORDERED that, for the reasons stated on the record, time is excluded

until December 9, 2019 under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).



SO ORDERED.
                                                                _________________________________
Date: September 13, 2019                                                     VALERIE CAPRONI
      New York, NY                                                 United States District Judge




                                                   Page 1 of 1
